DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/274/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 182-190, 192-196 and 201-202 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 182-188, 192-196 and 201-202 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al. (“Hanada”, US 2004/0166763) in view of Wang et al. (“Wang”, US 2017/0244872).

Regarding claim 182, Hanada discloses a camera module, comprising: 
at least one optical lens (Hanada: a lens 6, see fig. 1 and par. [0066]); 
at least one photosensitive chip (Hanada: a sensor chip 3, see fig. 1 and par. [0066]); 
at least one back molding portion (Hanada: a sealing resin 10, see fig. 1 and par. [0066]); and 
at least one circuit board, comprising a substrate and at least one electronic component (Hanada: see figs. 1-3 and pars. [0066], [0076], wherein one circuit board comprising a wiring substrate 2 and a logic chip 7), wherein 
the photosensitive chip is conductively connected to the substrate, at least one of the electronic components is conductively connected to the substrate on a back face of the substrate, and the back molding portion is integrally bonded to at least a part of an area of the back face of the substrate (Hanada: see figs. 1-3 and pars. [0066], [0067], in which a sensor chip 3 is conductively connected to the wiring substrate 2, at least one of the logic chip 7 is conductively connected to the wiring substrate 2 on a back face of the wiring substrate 2, and the sealing resin 10 is integrally bonded to at least a part of an area of the back face of the wiring substrate 2); and 
a molding base, which is integrally bonded to a front face of the substrate at the same time when the back molding portion is integrally bonded to the at least a part of an area of the back face of the substrate, wherein the molding base has at least one light window, a photosensitive area of the photosensitive chip corresponds to the light window of the molding base, the optical lens is disposed in a photosensitive path of the photosensitive chip, and the light window of the molding base forms a light path between the optical lens and the photosensitive chip (Hanada: see fig. 1 and pars. [0066], [0069], [0072], wherein a lens mount 4, which is integrally bonded to a front face of the wiring substrate 2 at the same time when the sealing resin 10 is integrally bonded to the at least a part of an area of the back face of the wiring substrate 2, wherein the lens mount has at least one light window, a photosensitive area of the sensor chip 3 corresponding to the light window of the lens mount, the lens 6 is disposed in a photosensitive path of the sensor chip 3, and the light window of the lens mount 4 forms a light path between the lens 6 and the sensor chip 3).
Hanada does not disclose that a molding based is integrally bonded to a front face of the substrate by a molding process without a connection medium. 
However, Wang teaches that a molding based is integrally bonded to a front face of the substrate by a molding process without a connection medium (Wang: see fig. 2 and pars. [0080], wherein a molding portion 11 is integrally bonded to a front face of the circuit board portion 12 by a molding process without a connection medium). 

One would have been motivated to secure the inside element not to be exposed in outer space (Wang: see par. [0080]).

Regarding claim 183, Hanada in the combination with Wang discloses the camera module of claims 182, wherein the back molding portion embeds at least a part of at least one of the electronic components (see fig. 3 and par. [0077], wherein the sealing resin 10 embeds at least a part of at least the logic chip 7 of the electronic components).

Regarding claim 184, Hanada in the combination with Wang discloses the camera module of claim 182, wherein the back molding portion forms at least one mounting space (Hanada: see figs. 7-8 and par. [0084], wherein the sealing resin 10 forms the cutting groove 31).

Regarding claim 185, Hanada in the combination with Wang discloses the camera module of claim 184, wherein at least one of the electronic components is accommodated in the mounting space of the back molding portion (Hanada: see figs. 1, 7-8 and par. [0084], in which at least the logic chip 7 is accommodated in the cutting groove 31 of the sealing resin 10).

Regarding claim 186, Hanada in the combination with Wang discloses the camera module of claim 182, wherein the height of the back molding portion is a parameter H, and the height that the electronic component protrudes from the back face of the substrate is a parameter h, wherein the value of the parameter H is greater than to the value of the parameter h (Hanada: see fig. 1, noted that the height of the sealing resin 10 is a parameter H, and the height that the logic chip protrudes from the back face of the wiring substrate 2 is a parameter h, wherein a value of the parameter H is greater than to the value of the parameter h).

Regarding claim 187, Hanada in the combination with Wang discloses the camera module of claim 182, wherein the number of the back molding portions is at least one, wherein the back molding portion is integrally molded in at least one corner of the substrate (Hanada: see fig. 1, wherein the number of the sealing resin 10 is at least one, wherein the sealing resin is integrally molded in at least one corner of the wiring substrate 2).

Regarding claim 188, Hanada in the combination with Wang discloses the camera module of claim 182, wherein the number of the back molding portions is at least two, wherein at least one of the back molding portions is integrally molded in at least one corner of the substrate, and the other back molding portion is integrally bonded to least one side portion of the substrate (Hanada: see figs. 1 and 9, wherein the number of the sealing resin 10 is at least two, wherein at least one of the sealing resin 10 is integrally molded in at least one corner of the wiring substrate 2).

Regarding claim 192, Hanada in the combination with Wang discloses the camera module of claim 191, wherein the molding base embeds a non- photosensitive area of the photosensitive chip, so that the molding base, the photosensitive chip, the substrate, and the back molding portion are integrally bonded (Hanada: see fig. 1 and pars. [0066], [0072], noted that the bonding surface 4b of the lens mount 4 embeds a non-photosensitive area of the sensor chip 3, so that the bonding surface 4b of the lens mount 4, the sensor chip 3, the wiring substrate 2, and the sealing resin 10 are integrally bonded).

Regarding claim 193, Hanada in the combination with Wang discloses the camera module of claim 191, further comprising at least one frame-shaped supporting element, wherein the supporting element is disposed in the non-photosensitive area of the photosensitive chip, and the molding base embeds at least a part of the supporting element (Hanada: see fig. 30 and par. [0110], noted that the camera module 1 comprises a bonding material 46, wherein the bonding material 46 is disposed in the non-photosensitive area of the sensor chip 3, and the bonding surface 4b of the lens mount 4 embeds at least a part of the bonding material 46).

Regarding claim 194, Hanada in the combination with Wang discloses the camera module of claim 191, wherein at least one of the electronic components is conductively connected to the front face of the substrate (Hanada: see fig. 1, and par. [0074], wherein an electrode 12 is conductively connected to the front face of the wiring substrate 2).

Regarding claim 195, Hanada in the combination with Wang discloses the camera module of claim 194, wherein the molding base embeds at least a part, which is located on the (Hanada: see fig. 1, and pars. [0066], [0072], in which the bonding surface 4b of a lens mount 4 embeds a part which is located on the front face of the wiring substrate 2).

Regarding claim 196, Hanada in the combination with Wang discloses the camera module of claim 195, wherein the back molding portion isolates the electronic component from the photosensitive chip that are located on the front face of the substrate (Hanada: see fig. 1 and par. [0066], in which the sealing resin 10 isolates the electrode 12 from the sensor chip 3 that are located on the front face of the wiring substrate 2).

Regarding claim 201, Hanada discloses a circuit board assembly, comprising: 
at least one back molding portion (Hanada: a sealing resin 10, see fig. 1 and par. [0066]); 
at least one electronic component (Hanada: the logic chip 7, see figs. 1-3 and par. [0066]); and 
a substrate, wherein at least one of the electronic components is conductively connected to the substrate on a back face of the substrate, and the back molding portion is integrally bonded to at least a portion of an area of the back face of the substrate (Hanada: see figs. 1-3 and pars. [0066], [0067], a wiring substrate 2, wherein at least the logic chip 7 is conductively connected to the wiring substrate on a back face of the wiring substrate 2, and the sealing resin 10 is integrally bonded to at least a portion of an area of the back face of the wiring substrate); and 
a molding base, which is integrally bonded to a front face of the substrate at the same time when the back molding portion is integrally bonded to the at least a portion of an area of the (Hanada: see fig. 1 and pars. [0066], [0069], [0072], in which a lens mount 4, which is integrally bonded to a front face of the wiring substrate 2 at the same time when the sealing resin 10 is integrally bonded to the at least a portion of an area of the back face of the wiring substrate 2, and which has at least one light window), wherein: 
a photosensitive area of a photosensitive chip comprised in a camera module comprising the circuit board assembly corresponds to the light window of the molding base, an optical lens comprised in the camera module is disposed in a photosensitive path of the photosensitive chip, and the light window of the molding base forms a light path between the optical lens and the photosensitive chip (Hanada: see fig. 1 and pars. [0066], [0069], [0072], noted that a photosensitive area of the sensor chip 3 comprised in a camera module comprising the CMOS image sensor circuit assembly corresponds to the light window of the lens mount 4, a lens 6 comprised in the camera module is disposed in a photosensitive path of the sensor chip 3, and the light window of the lens mount 4 form a light path between the lens 6 and the sensor chip 3).
Hanada does not disclose that a molding based is integrally bonded to a front face of the substrate by a molding process without a connection medium. 
However, Wang teaches that a molding based is integrally bonded to a front face of the substrate by a molding process without a connection medium (Wang: see fig. 2 and pars. [0080], wherein a molding portion 11 is integrally bonded to a front face of the circuit board portion 12 by a molding process without a connection medium). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang with the 
One would have been motivated to secure the inside element not to be exposed in outer space (Wang: see par. [0080]).

Regarding claim 202, Hanada discloses a method for manufacturing a camera module, comprising the following steps: 
(a) conductively connecting at least one electronic component on a back face of a substrate (Hanada: see fig. 1 and par. [0067], wherein a camera module 1 conductively connecting at least one logic chip 7 on a back face of a wiring substrate 2); 
(b) forming a back molding portion integrally bonded to the substrate on the back face of the substrate (Hanada: see figs. 1-3 and par. [0066]-[0067], in which the camera module 1 forming a sealing resin 10 integrally bonded to the wiring substrate 2 on the back face of the wiring substrate 2); 
(c) forming a molding base integrally bonded to a front face of the substrate at the same time when the back molding portion is integrally bonded to the back face of the substrate (Hanada: see fig. 1 and pars. [0066], [0069], [0072], forming a lens mount 4 integrally bonded to a front face of the wiring substrate 2 at the same time when the sealing resin 10 is integrally bonded to the back face of the wiring substrate 2);
(d) conductively connecting a photosensitive chip on a front face of the substrate (Hanada: see fig. 1 and par [0066], noted that the camera module 1 conductively connecting a sensor chip 3 on a front face of the wiring substrate 2); and 
(Hanada: see fig. 1 and par. [0066], wherein the camera module 1 holding a lens 6 in a photosensitive path of the sensor chip 3, thereby producing the camera module).
Hanada does not disclose forming a molding based integrally bonded to a front face of the substrate by a molding process without a connection medium. 
However, Wang teaches forming a molding based integrally bonded to a front face of the substrate by a molding process without a connection medium (Wang: see fig. 2 and pars. [0080], wherein a molding portion 11 is integrally bonded to a front face of the circuit board portion 12 by a molding process without a connection medium). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang with the system/method of primary reference to include forming a molding based integrally bonded to a front face of the substrate by a molding process without a connection medium.
One would have been motivated to secure the inside element not to be exposed in outer space (Wang: see par. [0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 189-190 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al. (“Hanada”, US 2004/0166763) in view of Wang et al. (“Wang”, US 2017/0244872) and further in view of Gustavsson et al. (“Gustavsson”, US 2008/0273111).

Regarding claim 189, Hanada in the combination with Wang discloses the camera module of claim 182, wherein the circuit board comprises at least one connection plate, wherein a module connection side of the connection plate is connected to the substrate on the font face of the substrate (Hanada: see fig. 1 and par. [0074], wherein the circuit board comprises a connection plate including a flexible substrate 21, the anisotropic conductive film 22 and a terminal portion 24, wherein the terminal portion 24 is connected to the wiring substrate 2 on the front face of the wiring substrate 2 ).
Hanada in the combination with Wang does not disclose that the module connection side of the connection plate is connected to the substrate on the back face of the substrate. 
However, Gustavsson teaches that the module connection side of the connection plate is connected to the substrate on the back face of the substrate (Gustavsson: see fig. 1, and par. [0043], in which a flexistrip 9 is connected to the PCB 7 on the back face of the PCB7).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gustavsson with the system/method of primary references to include the module connection side of the connection plate is connected to the substrate on the back face of the substrate. 
One would have been motivated to provide flexibility in locating the substrate in the camera module. 

Regarding claim 190, Hanada in the combination with Wang discloses the camera module of claim 189.
Hanada in the combination with Wang does not disclose that the back molding portion embeds the module connection side of the connection plate.
On the other hand, Gustavsson teaches that the back molding portion embeds the module connection side of the connection plate (Gustavsson: see fig. 1, and par. [0067], noted that a conductive joining material 15 embeds a flexistrip 9 of the connection plate).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gustavsson with the system/method of primary references to include that that the back molding portion embeds the module connection side of the connection plate.
One would have been motivated to provide the protection for the substrate by the conductive joining material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697          


/LIN YE/Supervisory Patent Examiner, Art Unit 2697